Citation Nr: 0920938	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  08-10 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
venous insufficiency with statis dermatitis of the right 
lower leg.


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to November 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  In that decision, the RO granted 
service connection for venous insufficiency with statis 
dermatitis of the right lower leg and assigned an evaluation 
of 10 percent, effective July 5, 2006.
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A Veteran must be afforded a thorough and contemporaneous 
examination when the record does not adequately reveal the 
current state of the Veteran's disability.  Hart v. 
Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record 
is inadequate and the need for a contemporaneous examination 
occurs when there is evidence (including a Veteran's 
statements) of a possible increase in disability.  Hart, 21 
Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997)) (Where the appellant complained of 
increased hearing loss two years after his last audiology 
examination, VA should have scheduled the appellant for 
another examination)).  

In this case, the Veteran stated on his March 2008 Form 9 
that his skin condition has worsened since his December 2006 
VA medical examination, as manifested by a larger affected 
area. Further, in a July 2008 letter, the Veteran wrote that 
that the skin condition on his right leg had become 
significantly worse over the course of the preceding year.  
Thus, VA's duty to obtain a new examination as to the current 
severity of the Veteran's right leg skin condition is 
triggered.

Accordingly, the case is REMANDED for the following action:

        1. Schedule the Veteran for a VA examination to 
determine the severity of his right leg 
skin condition.  All indicated tests and 
studies should be conducted.
The examiner should report the percentage 
of the Veteran's entire body and the 
percentage of the Veteran's exposed areas 
affected by the skin condition.  The 
examiner should also note any systemic 
therapy that has been provided for the 
Veteran's skin condition during the past 
12 month period and the frequency and 
duration of any such treatment.

The claims folder must be sent to the 
examiner for
		review; consideration of such should be reflected 
in the
		completed examination report or in an addendum.

        2.  If any benefit sought on appeal remains denied, 
issue
		a supplemental statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

